                                                           Case 2:18-cv-01654-GMN-BNW Document 201 Filed 11/17/20 Page 1 of 3



                                                       1    Bob L. Olson, Esq.
                                                            Nevada Bar No. 3783
                                                       2    V.R. Bohman, Esq.
                                                            Nevada Bar No. 13075
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       4    Las Vegas, NV 89169-5958
                                                            Telephone: 702-784-5200
                                                       5    Facsimile: 702-784-5252
                                                            bolson@swlaw.com
                                                       6    vbohman@swlaw.com
                                                       7    Attorneys for non-party
                                                            Snell & Wilmer L.L.P.
                                                       8
                                                                                        UNITED STATES DISTRICT COURT
                                                       9
                                                                                               DISTRICT OF NEVADA
                                                      10
                                                            RYAN Q. CLARIDGE,                                     CASE NO.: 2:18-cv-01654-GMN-BNW
                                                      11
                                                                                        Plaintiff,                   STIPULATION AND ORDER
                                                      12             vs.                                          REGARDING PENDING DISCOVERY
             3883 Howard Hughes Parkway, Suite 1100




                                                            I-FLOW CORPORATION, a Delaware                         MOTIONS (ECF NOS. 192, 195, 196,
Snell & Wilmer




                                                      13    corporation; I-FLOW, LLC, a Delaware limited
                    Las Vegas, Nevada 89169




                                                            liability company; DJO LLC (f.k.a. DJ                  197 AND 198) AND UNDERLYING
                         LAW OFFICES

                          702.784.5200




                                                      14    ORTHOPEDICS, LLC), a Delaware limited                           SUBPOENAS
                               L.L.P.




                                                            liability company; DJO, INCORPORATED, aka
                                                      15    DJO, INC., a Delaware corporation; STRYKER
                                                            CORPORATION, a Michigan corporation; and
                                                      16    STRYKER SALES CORPORATION, a
                                                            Michigan corporation,
                                                      17                                Defendants.
                                                      18

                                                      19           Non-party Snell & Wilmer L.L.P. (“Snell”), Defendants Stryker Corporation and Stryker
                                                      20    Sales Corporation (together “Stryker”), and Plaintiff Ryan Claridge (“Plaintiff”), hereby submit the
                                                      21    following Stipulation and Order regarding the following pending discovery briefs, ECF Nos. 192,
                                                      22    195, 196, 197, and 198, as well as the underlying subpoenas.
                                                      23           IT IS HEREBY STIPULATED AND AGREED THAT:
                                                      24               1. Claridge hereby withdraws his pending Motion to Compel (ECF No. 192), and that
                                                      25                   it should be denied as moot;
                                                      26               2. Claridge hereby withdraws his pending subpoenas to Snell (the “Subpoenas”);
                                                      27               3. Claridge will not serve any discovery of any kind on Snell related to this matter;
                                                      28
                                                           Case 2:18-cv-01654-GMN-BNW Document 201 Filed 11/17/20 Page 2 of 3



                                                       1            4. Snell has never agreed, suggested, or otherwise indicated that the information sought
                                                       2               in the Subpoenas was properly discoverable from any source;
                                                       3            5. All statements and actions by Snell’s counsel, Bob L. Olson and V.R. Bohman, are
                                                       4               and were strictly and solely on behalf of Snell and may not be imputed to Stryker in
                                                       5               any way;
                                                       6            6. Stryker does not waive any objection to Plaintiff’s pending requests for production
                                                       7               of documents;
                                                       8            7. Snell hereby withdraws its pending Motion to Quash Subpoenas and Seeking
                                                       9               Mandatory Sanctions under FRCP 45(d)(1) (ECF Nos. 195 and 196), and that it
                                                      10               should be denied as moot;
                                                      11            8. Stryker hereby withdraws its pending Motion for Protective Order (ECF Nos. 197
                                                      12               and 198), and that it should be denied as moot;
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13            9. Claridge, Snell, and Stryker will bear their own fees and costs related in any way to
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14               ECF Nos. 192, 195, 196, 197, and 198, as well as the Subpoenas;
                               L.L.P.




                                                      15            10. The hearings presently set on the pending motions (ECF Nos. 192, 196, and 198)
                                                      16               for January 12, 2021 (ECF No. 199) should be vacated.
                                                      17

                                                      18    IT IS SO ORDERED.
                                                      19

                                                      20    DATED: 11/17/2020
                                                      21                                              UNITED STATES MAGISTRATE JUDGE
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28                                                -2-
                                                             CASE NO.: 2:18-cv-01654-GMN-BNW; STIPULATION AND ORDER REGARDING
                                                             PENDING DISCOVERY MOTIONS (ECF NOS. 192, 195, 196, 197 AND 198) AND
                                                             UNDERLYING SUBPOENAS
                                                           Case 2:18-cv-01654-GMN-BNW Document 201 Filed 11/17/20 Page 3 of 3



                                                       1    IT IS SO STIPULATED AND AGREED.
                                                       2    DEWSNUP KING OLSEN WOREL                   SNELL & WILMER, LLP
                                                            HAVAS MORTENSEN
                                                       3                                               By: /s/ V.R. Bohman
                                                       4    By: /s/ Colin P. King                          Bob L. Olson, Esq.
                                                                Colin P. King, Esq. (Pro Hac Vice)         Nevada Bar No. 3783
                                                       5        36 South State Street, Suite 2400          V.R. Bohman, Esq.
                                                               Salt Lake City, UT 84111                    Nevada Bar No. 13075
                                                       6                                                   3883 Howard Hughes Pkwy, #1100
                                                                                                           Las Vegas, NV 89169-5958
                                                       7        Corey M. Eschweiler, Esq.                  Counsel for Non-Party Snell & Wilmer
                                                       8        ER INJURY ATTORNEYS                        L.L.P.
                                                                Nevada Bar No. 6635
                                                       9        4795 South Durango Drive
                                                                Las Vegas, Nevada 89147
                                                      10        Counsel for Plaintiff                  SNELL & WILMER, LLP
                                                      11                                               By: /s/ Vaughn A. Crawford
                                                      12                                                   Vaughn A. Crawford, Esq.
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                           Dawn L. Davis, Esq.
Snell & Wilmer




                                                      13                                                   3883 Howard Hughes Pkwy, #1100
                    Las Vegas, Nevada 89169




                                                                                                           Las Vegas, NV 89169-5958
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                           Christopher P. Norton (Pro Hac Vice)
                                                      15
                                                                                                           MINTZ LEVIN COHN FERRIS
                                                      16                                                   GLOVSKY AND POPEO, P.C.
                                                                                                           2029 Century Part East, Suite 3100
                                                      17                                                   Los Angeles, CA 90067
                                                                                                           Attorneys for Defendants
                                                      18                                                   Stryker Corporation and Stryker Sales
                                                                                                           Corporation.
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28                                             -3-
                                                             CASE NO.: 2:18-cv-01654-GMN-BNW; STIPULATION AND ORDER REGARDING
                                                             PENDING DISCOVERY MOTIONS (ECF NOS. 192, 195, 196, 197 AND 198) AND
                                                             UNDERLYING SUBPOENAS
